Citation Nr: 1451462	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction due to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

REMAND

The Veteran served on active duty from October 1965 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.

The Veteran seeks service connection for prostate cancer and erectile dysfunction on the basis of exposure to an herbicide agent during service (i) in the Republic of Vietnam and (ii) at Korat Royal Thai Air Force Base (RTAFB) in Thailand.

As to exposure in Vietnam, service personnel records do not show, and the Veteran does not contend, that he served for any length of time in the Republic of Vietnam.  Instead, the Veteran asserts that he stopped at a base in the Republic of Vietnam en route to R & R travel Australia in 1969.  He further asserts that soldiers stationed at Korat RTAF were processed in and out of R & R travel at a base in the Republic of Vietnam.  In support of this assertion, the Veteran submitted "Permissive Travel Orders For Out-of-Country R & R" belonging to another service member who also served at Korat RTAF and stopped traveled to Australia by way of the Republic of Vietnam during the same year as the Veteran.  

Further development is needed to obtain any proof of the Veteran's travel to Australia, to include "Permissive Travel Orders For Out-of-Country R & R."  Thus, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate source to request and obtain any proof of the Veteran's travel to Australia, to include "Permissive Travel Orders For Out-of-Country R & R," or any other temporary duty orders showing in-country service in Vietnam.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

